                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HERBERT L. JOSEPH, III                         )
                                               )
       Plaintiff,                              ) No. 18-752
                                               )
       v.                                      )
                                               )
ALLEGHENY COUNTY AIRPORT
AUTHORITY, ALLEGHENY COUNTY
AIRPORT POLICE, CITY OF
PITTSBURGH POLICE,
and CITIZENS BANK,

       Defendants.

                                     OPINION AND ORDER

                                            SYNOPSIS

       In this civil action, Plaintiff, acting pro se, brings claims against Defendant that sound in

constitutional tort. In response to Motions to Dismiss Plaintiff’s initial Complaint, Plaintiff

amended his pleading. Plaintiff’s First Amended Complaint (“Amended Complaint”) avers that

Defendant Allegheny County Airport Authority (“Airport”) issued a “no trespass” notice against

Plaintiff’s entity, J.N. Limousine, and has mistreated Plaintiff for several decades. The notice,

Plaintiff contends, was carried out with the aid of the Allegheny County Airport Police (“County

Police”). He further alleges that the City of Pittsburgh Police (“City Police”) violated his civil

rights, when an officer went to Plaintiff’s home and stated that he was performing a welfare

check for Citizen’s Bank (“Citizens”), disparaged Plaintiff’s credentials as a licensed limousine

operator, and “secreted away” Plaintiff’s limousine on the back of a tow truck. As regards

Citizens, Plaintiff asserts that the conduct of the City Police was designed to deter Plaintiff from

complaining to Citizens Bank regarding overdraft charges. Further, Plaintiff suggests that he has

been subjected to traffic stops, and that all Defendants conspired against him.

                                                  1
         All Defendants have filed Motions to Dismiss, and Plaintiff has responded thereto. For

the following reasons, Defendants’ Motions will be granted, and Plaintiff’s Amended Complaint

dismissed without prejudice.

                                               OPINION

    I.      APPLICABLE STANDARDS

         In deciding a motion to dismiss, all factual allegations, and all reasonable inferences

therefrom, must be accepted as true and viewed in a light most favorable to the plaintiff.

Kamdem-Ouaffo v. Task Mgmt., No. 17-7506, 2018 U.S. Dist. LEXIS 113899, at *19 (D.N.J.

July 9, 2018). A claim is plausible on its face, and not subject to dismissal, "when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Ashcroft v. Iqbal, __U.S.__, 129 S. Ct 1937, 1949, 173 L. Ed.

2d 868 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 167 L.

Ed. 2d 929 (2007)). While "[t]he plausibility standard is not akin to a 'probability requirement' ...

it asks for more than a sheer possibility...." Id. at 949.

         A motion to dismiss will be granted if the plaintiff has not articulated facts sufficient to

"raise a right to relief above the speculative level." Bangura v. City of Philadelphia, 338 Fed.

Appx. 261 (3d Cir. 2009) (citing Twombly, 127 S. Ct. at 1965). "[A] complaint must do more

than allege the plaintiff's entitlement to relief. . . [it] has to 'show' such an entitlement with its

facts." Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). Further, “for this

purpose the court does not consider conclusory recitations of law." Commonwealth of

Pennsylvania v. PepsiCo, Inc., 836 F.2d 173, 179 (3d Cir. 1988). Overall, a claim for relief must

contain "a short and plain statement of the claim showing that the pleader is entitled to relief" in




                                                    2
order to provide "the defendant fair notice of what the … claim is and the grounds upon which it

rests." Twombly, 127 S. Ct. at 1964-65.

         To determine the sufficiency of a complaint, a court must take three steps. First, the court
         must "tak[e] note of the elements a plaintiff must plead to state a claim." Second, the
         court should identify allegations that, "because they are no more than conclusions, are not
         entitled to the assumption of truth." Third, "whe[n] there are well-pleaded factual
         allegations, a court should assume their veracity and then determine whether they
         plausibly give rise to an entitlement for relief."

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (citations omitted) (quoting Iqbal, 556 U.S.

662, 664).

         If a complaint is subject to a Rule 12(b)(6) dismissal, I must permit a curative amendment

unless an amendment would be inequitable or futile. Spell v. Allegheny Cnty. Admin., No. 14-

1403, 2015 U.S. Dist. LEXIS 36903, at *8 (W.D. Pa. Mar. 23, 2015).

         Alongside these standards, it is axiomatic that pro se litigants are entitled to relatively

lenient and review of their submissions. Such litigants, however, are not excused from

complying with Twombly and the federal pleading requirements. Thakar v. Tan, 372 F. App'x

325, 328 (3d Cir. 2010). Instead, pro se litigants must still must allege sufficient facts in their

complaints to support a claim. Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013).

   II.       DEFENDANTS’ MOTIONS

             A. CITIZENS

         Defendant Citizens challenges Plaintiff’s jurisdictional allegations, both under subject

matter and diversity principles. Plaintiff’s pro se Amended Complaint states his intention to

assert federal constitutional claims, with, for example, specific reference to the rights of free

speech and to life, liberty, and happiness. Without assessing subject matter jurisdiction




                                                    3
regarding each portion of this pro se pleading, the Court will consider subject matter jurisdiction

satisfied, overall and for present purposes.

         Citizens, however, further contends that Plaintiff has failed to assert a cognizable cause

of action against it. To the extent that Plaintiff intends to assert constitutional claims, such

claims would appear to arise under 42 U.S.C. § 1983.1 Section 1983 requires a plaintiff to

demonstrate that he was deprived of a federal right, and that the person who deprived him of that

right was acting under color of state law. Groman v. Township of Manalapan, 47 F.3d 628, 633

(3d Cir. 2005). With regard to free speech rights and pertinent to Plaintiff’s allegations against

the City Police and Airport Authority, “it would ‘trivialize the First Amendment to hold that

harassment for exercising the right of free speech was always actionable no matter how unlikely

to deter a person of ordinary firmness from that exercise.’" Bart v. Telford, 677 F.2d 622, 625

(7th Cir. 1982). As regards conspiracy, a prima facie case requires “facts establishing a

combination, agreement, or understanding among all or between any of the defendants to plot,

plan or conspire to carry out the alleged chain of events. … Mere suspicion or speculation are not

sufficient to state a conspiracy claim.” Gay v. City of Phila., No. 03-5358, 2005 U.S. Dist.

LEXIS 15840, at *18-19 (E.D. Pa. Aug. 2, 2005) (citations omitted).

         The entirety of Plaintiff’s factual assertions against Citizens are that a police officer,

“peering” through Plaintiff’s windows, stated that he was performing a welfare check for

Citizens. Plaintiff further avers that Citizens’ conduct – impliedly, requesting that police

perform a welfare check -- was designed to harass him, so that he would be deterred from




1
 Plaintiff’s Amended Complaint does not evince an intent to bring non-constitutional claims. Nonetheless, the
Court notes that “most courts that have addressed this issue have declined to recognize claims for harassment and/or
prima facie tort in Pennsylvania.” Utz v. Johnson, No. 04-0437, 2004 U.S. Dist. LEXIS 11551, at *5 (E.D. Pa. June
16, 2004). Further, Plaintiff’s response possibly suggests an intention to bring a state law breach of contract claim
against the Airport Authority. The Court perceives no such action pleaded in the Amended Complaint.

                                                          4
complaining about overdraft charges. Plaintiff suggests that Defendant’s conduct put him in

danger, due to the possible use of deadly force by the City Police during the welfare check.

Specifically, he alleged that Citizens placed “a Negro Indian in a compromising situation where

a likely ‘mistake’ would result in plaintiff’s demise.” He suggests this possibility because “many

persons resembling plaintiff have found death at the hands of a ‘mistake’ by the police.” He

does not allege that any such mistake occurred, or that the officer in question did anything other

than peer through a window and state his purpose.

       Accordingly, Plaintiff’s Amended Complaint against Citizens does not plead sufficient

facts to assert a plausible claim against that Defendant. Initially, Defendant does not suggest that

Citizens, a bank, acted or should be deemed to have acted under color of state law. Bare,

conclusory allegations of conspiracy are not enough, either to establish state action or to plead a

claim for conspiracy. Further, Plaintiff identifies no circumstantial or direct facts that would

support his conclusory assertions that Citizens alleged conduct was aimed at silencing him, and

that Citizen’s never engages in similar conduct when dealing with other ethnicities. The alleged

deterrent effect, Plaintiff suggests, stems from the possibility of police misconduct, which

Plaintiff grounds in sweeping generalizations. The requisite chain connecting Citizens to the City

Police to speech deterrence is too tenuous to survive Twombly and Iqbal. That harm has been

done to non-party persons by non-party police in the past, no matter how egregious or unjust

those situations, simply does not create a cause of action for this Plaintiff under the facts alleged.

Plaintiff’s speculative averments, while colorfully expressed, simply do not meet the minimum

plausibility standards set by Rule 12(b)(6).

           B. AIRPORT AUTHORITY




                                                  5
        Next, Defendant Airport Authority challenges Plaintiff’s Amended Complaint on grounds

that it fails to plead sufficient facts to support a claim. Plaintiff asserts only that the Airport

Authority issued a “no trespass” notice against his business entity, which notice “infringed on

Plaintiff’s rights” and was carried out with the aid of the Allegheny County Police. Plaintiff also

broadly asserts that the Airport Authority has mistreated him “for several decades,” and alleges

“all manner of debauchery and derring-do” by this Defendant. These allegations do not give rise

to the level of plausibility that Twombly and Iqbal require. The Amended Complaint does not,

for example, suggest which “rights” the “no trespass” notice is alleged to have violated. Alleging

decades of unspecified mistreatment, debauchery, and derring-do does not place Defendant on

notice of its alleged wrongdoing. Even Plaintiff’s response, which suggests that his insurer

indicated that he was treated differently than another one of her clients, does not sufficiently

plead a constitutional violation.

        Additionally, Defendant claims immunity from suit under Pennsylvania’s Political

Subdivision Tort Claims Act (“PSTCA”), 42 Pa.C.S. §§ 8541-41. The Allegheny County Airport

Authority has been held immune under the PSTCA. Anthony Holdings Int'l, Inc. v. Allegheny

Cnty., No. 11-006530, 2011 Pa. Dist. & Cnty. Dec. LEXIS 412, at *4 (C.P. Nov. 21, 2011); see

also Bullard v. Lehigh-Northampton Airport Auth., 668 A.2d 223, 226 (Pa. Commw. Ct. 1995).

While Plaintiff’s response to Defendant’s Motion suggests an intent to rely on the PSTCA’s

negligence exception, his Amended Complaint clearly avers intentional, rather than negligent,

conduct. Plaintiff states, in conclusory fashion, that his complaint arises from negligence with

respect to the operation of a motor vehicle – apparently, Plaintiff’s limousine-- within the control

of the Airport Authority. The Section of the PTSCA to which Plaintiff refers, however, is




                                                   6
patently inapplicable to his allegations, which do not involve vehicular negligence of the type

covered by that Section. See Pa. C.S. A. 8542(b).

         As a final matter, as Plaintiff is aware, this Court has previously held that “in order for

the [Airport Authority] to be liable, Joseph would have to show that it had an established policy

or custom that resulted in the alleged constitutional violation at issue.” Joseph v. Allegheny

Cnty. Airport Auth., 152 F. App'x 121, 123 (3d Cir. 2005). 2 “That is, a plaintiff must allege

facts to show that "(1) an unconstitutional policy or custom (2) attributable to the municipality

(3) caused an official to inflict a constitutional injury upon the plaintiff.’" Mahmoud v. City of

Paterson, 611 Fed. Appx. 95, 2015 U.S. App. LEXIS 7542, 2015 WL 2114154, at *2 (3d Cir.

May 7, 2015) (citing Monell v. Dep't of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d

611 (1978)). It is not sufficient “to allege the mere existence of such a policy or custom.”

Abdallah v. City of Paterson, No. 16-4660, 2017 U.S. Dist. LEXIS 82135, at *9 (D.N.J. May 26,

2017).

         While Plaintiffs need not plead detailed facts regarding the alleged policy, custom, or
         practice, they must, in the very least, plead facts that: (a) put Defendants on notice with
         regard to the basis for the alleged policy, custom, or practice; and (b) "show" that she is
         entitled to relief as a result of that policy, custom, or practice.


James v. City of Wilkes-Barre Wright Twp., No. 10-1534, 2011 U.S. Dist. LEXIS 90674, at *22

(M.D. Pa. June 10, 2011). Plaintiff’s Amended Complaint does not sufficiently allege a policy or

custom, and thus is deficient in this regard.




2
 Years ago, Plaintiff filed suit against the Airport Authority, the Airport Police, and other defendants, for alleged
civil rights violations related to a trespass notice. The matter was disposed of on summary judgment, and the Court
of Appeals affirmed. See, e.g., Joseph v. Allegheny Cnty. Airport Auth., 152 F. App'x 121 (3d Cir. 2005).

                                                          7
             C. COUNTY POLICE

         The Defendant County Police challenges the Amended Complaint, based on the failure to

plead sufficient facts, failure to identify a cognizable cause of action, and immunity based on the

PSTCA. Plaintiff avers that the “no trespass” notice that “infringed upon Plaintiff’s rights” was

carried out “with the aid of” the County Police. He further avers that the County Police

“posed…a threat against plaintiff’s lawful right” to operate a business. These broad and

conclusory allegations, which indicate neither the County Police’s alleged conduct nor the legal

rights asserted, do not raise the entitlement to relief above a speculative level. Likewise, given

the lack of particular allegations regarding conduct of the Airport Police, the Amended

Complaint fails to afford this Defendant fair notice of the nature of the claims against it.3

             D. CITY POLICE

         As discussed supra, Plaintiff’s Amended Complaint alleges that an officer peered through

his window and stated that he was performing a welfare check for Citizen’s, thus somehow

placing Plaintiff in a situation of potential physical danger. Plaintiff further alleges that the City

Police “disparaged [his] credentials as a licensed Limousine operator on numerous occasions,”

and that such behavior is “only reserved” for people similarly situated to Plaintiff. The City

Police, Plaintiff says, also “secret[ed] plaintiff’s limousine away on the back of a tow truck.”

Plaintiff states that officers, “on other occasions,” would not write an incident report when

Plaintiff was wronged by limousine patrons. Plaintiff does not allege that the towing of the

limousine or failure to write incident reports violated the Constitution.




3
  The Airport Police also claims immunity under the PTSCA. It points neither to judicial authority specifically
holding it immune, nor to support for its assertions regarding its status as a sub-unit of Allegheny County. At this
juncture, I do not resolve the issue of the Airport Police’s immunity.

                                                          8
         In the first instance, absent any indication regarding the dates of the City Police’s alleged

conduct, the Amended Complaint is too vague to allow Defendant to frame a defense. In

addition, without more, the mere presence of a police officer as alleged here does not create a

legally actionable threat of physical harm. Moreover, Plaintiff’s factual allegations do not appear

to support a federal claim against this Defendant, as his claim sounding in equal protection rests

only on alleged disparagement. “[t]here is no cause of action for simple negligence… libel, or

slander under 42 U.S.C. 1983, which requires a violation of federal law. .. Such claims are

matters of state tort law.” Love v. Werholtz, No. 06-3210, 2007 U.S. Dist. LEXIS 31732, at *4-5

(D. Kan. Apr. 27, 2007).4

         Additionally, a civil rights suit against a city police department is, in the eyes of the law,

a suit against the city; there is no respondeat superior liability. Therefore, it is well-settled

liability must be based on Monell and an official policy or custom. Plaintiff’s Amended

Complaint is devoid of allegations of an official policy, custom, or practice, or a causal link

between alleged constitutional violations and an official custom or policy. As a related matter,

local police departments, including that of the City of Pittsburgh, are not proper defendants in a

Section 1983 action. Smierciak v. City of Pittsburgh Police Dep't, No. 18-00734, 2018 U.S. Dist.

LEXIS 216282, at *11 (W.D. Pa. Dec. 26, 2018). For all of the foregoing reasons, Plaintiff’s

claim against the City Police must be dismissed.

                                                       CONCLUSION

         In conclusion, Plaintiff’s Amended Complaint will be dismissed for failure to state a

claim pursuant to Fed. R. Civ. P. 12(b)(6). The dismissal is without prejudice to Plaintiff to file


4
 Because Plaintiff’s Amended Complaint plainly asserts federal civil rights claims, this Court does not separately
assess the sufficiency of Plaintiff’s allegations in terms of potentially implicated state law claims. To the extent that
any such claims are intended, because Plaintiff’s federal claims will be dismissed, the Court declines to exercise
supplemental jurisdiction over potential state claims. 28 U.S.C. § 1367(c).

                                                            9
a second amended pleading, within three weeks, in an effort to cure the defects identified herein.

An appropriate Order follows.

                                                     BY THE COURT:



                                                     ___________________________

                                                     Donetta W. Ambrose

                                                     Senior Judge, U.S. District Court

       Dated: February 15, 2019




                                                10
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HERBERT L. JOSEPH, III                        )
                                              )
       Plaintiff,                             ) No. 18-752
                                              )
       v.                                     )
                                              )
ALLEGHENY COUNTY AIRPORT
AUTHORITY, ALLEGHENY COUNTY
AIRPORT POLICE, CITY OF
PITTSBURGH POLICE,
and CITIZENS BANK,

       Defendants.




                                                 ORDER

       AND NOW, this 15th day of February, 2019, it is hereby ORDERED, ADJUDGED, and

DECREED that Defendants’ Motions to Dismiss [32] [35] [38] [44] are GRANTED, without

prejudice to file a second amended complaint in an effort to cure the defects identified in the

foregoing Opinion. Plaintiff may file such pleading within twenty-one (21) days of the date of

this Order.

                                              BY THE COURT:



                                              _______________________________

                                              Donetta W. Ambrose




                                                11
12
